DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 6-14, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ku US 2007/0149399.
Regarding claim 1 and 14, Ku teaches a mesoporous metal titanate, which may be used as a catalyst (Paragraphs [0028] and [0032]). The pore distribution is monomodal because the (Fig. 4) because the composition may have a narrow pore size distribution, such 8-10 nm for titania in the composition of Example 1 (See Paragraph [0059]). 
Ku does not expressly provide a monomodal example of the pore size distribution of an embodiment of a metal titanate, which may be an alternative embodiment to silica or titania (Paragraph [0028]). However, this feature is inherent or expected in Ku because the Examples show that the individual components have narrow pore size distribution (e.g. Example 1), which would be consistent with the other embodiments taught in Ku (Paragraph [0028]), but not provided as examples, such as metal titanate. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Regarding claim 2, the average pore diameter may be 2 to 15 nm (Paragraph [0032]), which overlaps the claimed pore diameter. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, the surface area is 20 to 850 m^2/g (Paragraph [0031]), which overlaps the claimed pore diameter. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the claim 7, the pore distribution may be homogenius (Fig. 4).
Regarding claim 8-10, the material may include titanates in combination with zinc or iron oxide (Paragraph [0028]).
Regarding claim 11, the material may include silicon or aluminum titanate (Paragraph [0028]).
Regarding claim 12, the material may include silicon or aluminum titanate with calcium oxide (Paragraph [0028]).
Regarding claim 13, the material may include silicon or aluminum titanate with a lanthanide (Paragraph [0028]).
Claim(s) 1-2, 4-8, 12, and 14, is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Salam US 2019/0276383.
Regarding claim 1 and 14, Salam teaches a mesoporous metal titanate, which may be used as a catalyst (Paragraphs [0065]). 
Salem does not expressly state that the material is monomodal. However, the term “monomodal” is interpreted broadly to mean any pore size distribution that does not have multiple distinctive modes in the particle distribution. The claims do not require any particular limitation do the scope of the monomodal distribution, so long as it is monomodal. Second, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The product of Salam is substantially similar to the claimed product under the broadest reasonable interpretation of the claims because “monomodal” is broad in scope and Salam does not appear to be multi-modal. Instead Salam teaches embodiments with narrow average pore sizes (e.g. Paragraph [0056]), which appear to be similar to be similar to the embodiments of the instant specification found in paragraphs [0067] and [0152].
Regarding claim 2, the average pore diameter may be 2 to 50 nm (Paragraph [0056]), which overlaps the claimed pore diameter. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 4 and 5, the average particle size may be 5-20 nm (Paragraph [0055]).
Regarding the claim 7, the pore distribution is homogenius (Fig. 3).
Regarding claims 8 and 12, the material may include strontium titanate (Paragraph [0056]).
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Ku US 2007/149399 does not teach or suggest a monomodal pore size distribution because in the Example 1 there are two different pore size distributions, one for silica 13-16 nm and another for titania 8-10 nm (Example 1). In response, Example 1 is a composite of titania and silica, each of the silica and the titania have narrow pore size distribution as stated above. Instant claim 1 only requires that the metal titanate material has a monomodal pore size distribution, not that the composite as whole that includes the metal titanate material, has a monomodal pore size distribution. Ku does not expressly provide a monomodal example of the pore size distribution of an embodiment of a metal titanate, which may be an alternative embodiment to silica or titania (Paragraph [0028]). However, this feature is inherent or expected in Ku because the Examples show that the individual components have narrow pore size distribution (e.g. Example 1), which would be consistent with the other embodiments taught in Ku (Paragraph [0028]), but not provided as examples, such as metal titanate. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Applicant argues that the prior art reference of Salam does not teach or suggest a monomodal pore size distribution because the Salem reference is silent with respect to a monomodal pore size distribution, which is different from the “finely tuned monomodal” material of the present invention. In response, first, the term “monomodal” is interpreted broadly to mean any pore size distribution that does not have multiple distinctive modes in the particle distribution. The claims do not require any particular limitation do the scope of the monomodal distribution, so long as it is monomodal. Second, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112. The product of Salam is substantially similar to the claimed product under the broadest reasonable interpretation of the claims because “monomodal” is broad in scope and Salam does not appear to be multi-modal. Instead Salam teaches embodiments with narrow average pore sizes (e.g. Paragraph [0056]), which appear to be similar to be similar to the embodiments of the instant specification found in paragraphs [0067] and [0152].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731